Title: General Orders, 28 March 1800
From: Hamilton, Alexander,North, William
To: 


Adjutant Generals Office New York Mch 28th. 1800
The following regulations have been adopted by Major General Hamilton and are to govern Officers whom they may concern, in the transmission of their different returns.
All Muster and Pay rolls and all returns of Clothing on hand and wanting are to be sent to the Deputy paymaster General for the District within which the troops, to which they relate are stationed or to his nearest assistant or agent as may be directed by the immediate commanding General. The Deputy Paymaster General hereby intended, as to the troops under the command of Brigadier General Wilkenson, is Captain Vance of the third Regiment of Infantry, who has for his assistant, or agent at Pittsburgh, Isaac Craig Esquire. Captain Benjamin Williamson is Deputy Paymaster General to the remainder of the District under the immediate command of Major General Hammilton. The Muster and Payrolls are to be acted upon by each Deputy Paymaster General according to the instructions he shall have received from the Paymaster General.
Officers in the General Staff having Soldiers as waiters, or attached durably to the particular service with which they are charged may, upon their responsibility, make returns for clothing, pay and rations due to such Soldiers designating them by name and setting forth the Companies and Regiments to which they may belong. Returns of the above description, made by Officers under the grade of generals are to be countersigned by the principal Officer present of the branch of the Staff with which Such Officers are connected, those of Aid-De-camps, and assistants by their General, upon which returns they may receive from the nearest Deputy paymaster General, the Clothing and Pay and from the nearest contractor the rations due to such Soldiers. It will be incumbent on the Officer who thus intends to furnish the waiter or waiters in his employ, to give previous notice thereof to the Paymaster of the Regiment to which such waiters may belong, and report to him from time to time the payments made and the Clothing of such waiters.
Issues of Clothing are to be made by the paymasters, and the agents who by special appointment may be charged with the duty of paymaster to companies or detachments of companies, on the return of the Officer commanding them respecting which when practicable from situation shall be countersigned by the Officer commanding the Regiment or Corps—but no clothing is to be issued to the captain of the company except for the men actually present with it. If a part of the company is detached, the officer commanding the detachment is to make a return of the men present in his detachment to the paymaster of the Regiment to which they belong, unless when another is specially appointed to furnish the detachment.
The paymaster of each regiment or Corps, will upon the receipts of supplies notify the Officers of Regiments or Corps who may be detached with men under their command, other than recruiting parties, in order that the necessary returns may be made and the clothing forward[ed] by the Paymaster of the army. Clothing is not to be drawn by an Officer commanding a company or detachment for men while on furlough, or for individual non-commissioned Officers or Soldiers who may be detached upon particular duty, nor for Soldiers who may be employed as waiters to Officers belonging to the same company Battalion or Regiment with the Soldiers in their employ untill such non-commissioned officers or soldiers rejoin his company or except an order of the Officer commanding the Division or Brigade, which is only to be given for special reasons. Altho the clothing for the non-commissioned Staff of a Regiment, or for the non-commissioned officers musicians and privates of a company or detachment will be issued on the receipt of the respective commanding Officers, the receipt of each individual Soldier must be forwarded to the paymaster or the agent for the articles received by him from his Captain or Commanding Officer.
Regimental Paymasters being furnished in the field with a Waggon, or in other situations with a place of deposit, they are to [be] responsible for the safe keeping of all supplies entrusted to their care, untill the issues are regularly made, And Commanding Officers of Regiments and companies are answerable for all clothing coming into their possission in consequence of Death desertion or discharge untill they are exonerated by the receipt of the Paymaster to whom the articles so left are to be delivered. These regulations so far as they apply are to be observed in their issues by the Regimental Quarter master.
All returns of Quarter master stores, ordnances, arms and military stores and all returns of provision upon hand are to be sent to the Quarter Master General, or to the Deputy Quarter master General of the District.
The district superintended by the Quarter master General Lieut Col Wilkins comprehend the troops under the command of a Brigadier General Wilkenson. Lieut. Col commandant Ogdon of the 11th. Regiment of Infantry acts as Deputy Quarter Master General to the troops under the immediate [command] of Major General Hamilton.
The principal Officer within a district to whom returns are to be made for any articles of Supplies wanting, is charged with the care of having them furnished within the limits of the Law and regulations respecting them.
Samuel Hodson, Esquire of Philadelphia superintendant of military stores, is to be addressed for all articles of supply which are not provided by the quarter master general or his Deputies by the agent of the war department or by the contractor, and all returns of medicines surgical instruments and Hospital Stores either on hand or wanting are to be made to him untill further order. The General returns to be made at Stated times of ordnance arms military and other Stores in deposit or on hand and from time to time issued, are ultimately to be transmitted to the superintendant of Military Stores by the Officer to whom they are in the first instant to be addressed pursuant to this order.
James Miller Esquire is assistant to the quarter Master General at the seat of government.
All monthly, inspection, and Recruiting returns and generally all Returns respecting the troops themselves, are to be sent in the first instance to the Officer who is or who acts as Deputy Adjutant General. The immediate commanding General will in each case declare in General orders the proper officer, and in every case in which local circumstances may make it necessary that any of the returns mentioned should be in the first instance sent to an agent or principal officer to whom they are required to be addressed, it is the duty of the particular commanding General, to designate the proper officer and to regulate the matter in conformity to the general intent of this order.
Major General Pinkney will designate the officers to whom returns or applications are to be made and make such additions to this order as may appear to him necessary for carrying these regulations into effect, within his particular command.
All applications for furloughs for more than six days are in future to be made thro the Adjutant General or Deputy Adjutant General or Officer acting as such, by the commanding officer of the Brigade or district to which the person applying is attached. Furloughs will not be granted except in cases of real necessity, the reason of the application and the number of days absolutely necessary must be stated, and if the time granted should be exceeded a report is to be made to the adjutant General or the officer acting as such of the number of days exceeded.

Wm NorthAdjt General
